Case 7:17-cv-07494-VB-JCM Document 77 Filed 01/28/20 Page 1 of1

STAT
OFFICE OF T]

 
  
  

ip A sy
ference scheduled for February 20, 2020, is
adjourned to July 15, 2020, at 9:30 a.m.

The Clerk is instructed to terminate the letter motions

   

 

LETITIA JAMES
ATTORNEY GENERAL (Docs. #77, 78) and mail a copy of this Order to plaintiff
..,. at the address on the docket.
Writer’s UJ
SO ORDERED:/
BY ECE | Wnf ( | 4 | Ww
Hon. Vincent L. Briccetti ”
United States District Judge Vincent L. Briccetti, U.S.D.J., Date

300 Quarropas St., Courtroom 620
White Plains, NY 10601-4150

Re:

Dear Judge Briccetti:

 

 

 

Smolen v. Nevins, 17 Civ 7494 (VLB)

This Office represents Defendants in the above captioned action. After speaking to Deputy
Clerk Donna Hilbert, I write to respectfully request that the Case Management Conference
currently scheduled for February 20, 2020 to be rescheduled to July 15, 2020 at 9:30 a.m.

On January 9, 2020, Magistrate Judge Judith C. McCarthy issued a Fifth Revised Civil
Case Discovery Plan and Scheduling Order extending the parties’ time to complete discovery until
July 9, 2020. See ECF No. 74. This is the first request to reschedule the case management

conference.

We thank the Court for its consideration of this request.

Ce: Samuel Smolen, DIN 85-A-4082
Sullivan Correctional Facility

(via First Class Mail)

28 Liberty Street, New York, New York 10005

Respectfully submitted,
/s/ Amanda Yoon

Amanda Yoon

Assistant Attorney General
Amanda. Yoon@ag.ny.gov

Tel.: (212) 416-8606 @ Fax: (212) 416-6009 (Not For Service of Papers)
WWW.ag.ny.gov
